NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0432-18T1

PAUL RYAN,

         Plaintiff-Appellant/
         Cross-Respondent,

v.

TOWNSHIP OF BOONTON
and BOONTON TOWNSHIP
POLICE DEPARTMENT,

     Defendants-Respondents/
     Cross-Appellants.
___________________________

                   Argued February 5, 2020 – Decided March 5, 2020

                   Before Judges Koblitz, Gooden Brown and Mawla.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Morris County, Docket No. L-1794-16.

                   Ashley Vallie Whitney argued the cause for appellant/
                   cross-respondent (Law Offices of Gina Mendola
                   Longarzo, LLC, attorneys; Ashley Vallie Whitney, on
                   the briefs).

                   Stephen E. Trimboli argued the cause for respondents/
                   cross-appellants (Trimboli & Prusinowski, attorneys;
            Stephen E. Trimboli, of counsel and on the briefs; John
            P. Harrington, on the briefs).

PER CURIAM

      Plaintiff Paul Ryan, an eighteen-year veteran of the Boonton Township

Police Department (Department), appeals from an August 15, 2018 order

upholding discipline for submitting a false overtime certification, but reducing

the penalty to a fifteen-working-day suspension. Defendants the Department

and the Township of Boonton (Township) cross-appeal, arguing the court should

not have reduced the penalty from a thirty-working-day suspension. We reject

all arguments and affirm.

      On July 2, 2015, Detective Peter Ricciardi arrived at the Department to

retrieve evidence from a rape kit plaintiff logged in the night before. Only

evidence custodians are authorized to access and release evidence, but plaintiff,

the primary evidence custodian, had left after his shift and the alternate evidence

custodian was assigned to an "outside detail" post. Rather than call plaintiff to

return to the Department to give Detective Ricciardi the evidence, Police Chief

Paul Fortunato ordered the alternate evidence custodian to leave his post to do

so.

      Plaintiff believed that as the more senior officer, he was entitled to receive

the assignment with overtime pay. He consulted the collective bargaining

                                                                           A-0432-18T1
                                         2
agreement and his local PBA President, Officer Christopher Chicoris, about

possible remedies. Plaintiff asked Chicoris to speak to the PBA attorney about

whether he could file a grievance. Upon learning from Chicoris that the lawyer

said plaintiff had to have his overtime request denied before grieving the issue,

plaintiff submitted an overtime voucher falsely asserting he had reported to work

between 10:35 a.m. and 11:18 a.m. on July 2, 2015. Plaintiff wrote in his email

to the Chief forwarding the voucher, "Attached is my overtime sheet for the

call[-]out that I was never called for . . . ." His signed voucher included the

certification:

             I do [s]olemnly declare and certify under the penalties
             of law that the above is a true and correct statement of
             the hours worked, or services rendered by me for the
             time specified, and the payment due to same, as stated,
             is justly due and owing.

      Chief Fortunato reported plaintiff's false certification to the Morris

County Prosecutor's Office (MCPO).1 The Chief also sent internal affairs officer

Lieutenant Michael Danyo a letter reporting plaintiff's inaccurate voucher.

Lieutenant Danyo opened an investigation.




1
    See fourth-degree false swearing, N.J.S.A. 2C:28-2, and second-degree
official misconduct, N.J.S.A. 2C:30-2.
                                                                        A-0432-18T1
                                        3
      The next day, July 16, 2015, Chief Fortunato and Lieutenant Danyo

briefly met with plaintiff to discuss his overtime voucher. After they told him

"there was not a call[-]out on this day," plaintiff asked whether his voucher was

denied. Chief Fortunato repeated no call-out had occurred on July 2, 2015, and

plaintiff ended the meeting.

      A few days later, the MCPO informed Chief Fortunato that it found

"insufficient evidence to warrant a criminal prosecution for official misconduct"

and referred the matter "for the commencement of an administrative

investigation." Plaintiff was notified by Lieutenant Danyo that he was the

subject of an internal investigation. The same day, Danyo formally interviewed

defendant in the presence of defendant's counsel, who signed a "Weingarten

Representative Acknowledgement" form.         Within two weeks, plaintiff was

served with a notice of disciplinary action recommending a ninety-working-day

suspension for three violations of the Department's Rules and Regulations:

neglect of duty, general responsibilities, and misconduct and incapacity.

      A four-day testimonial hearing was conducted before the Township

Hearing Officer (THO), who found plaintiff guilty of the misconduct violation

only and recommended a thirty-working-day suspension, which the Township

Committee approved on August 3, 2016.


                                                                         A-0432-18T1
                                       4
        A trial de novo before the court was held on June 28, 2018, pursuant to

N.J.S.A. 40A:14-150, which is applicable to non-civil service municipal employees.

Assignment Judge Stuart A. Minkowitz again found defendant guilty but

reduced the penalty to fifteen working-days. The judge detailed his reasons in

a thoughtful, comprehensive twenty-five-page written opinion.

                            I. Our Standard of Review.

        We play "a limited role in reviewing . . . de novo proceeding[s]." In re

Disciplinary Procedures of Phillips, 117 N.J. 567, 579 (1990). "[T]he court's

'function on appeal is not to make new factual findings but simply to decide whether

there was adequate evidence before the [trial court] to justify its finding of guilt.'"

Ibid. (quoting State v. Johnson, 42 N.J. 146, 161 (1964)). The trial court conducting

a de novo proceeding "makes its own findings of fact." Ruroede v. Borough of

Hasbrouck Heights, 214 N.J. 338, 357 (2013) (quoting In re Phillips, 117 N.J. at

578).

        We should not disturb the de novo findings of the trial court unless "the

decision below was 'arbitrary, capricious or unreasonable' or '[un]supported by

substantial credible evidence in the record as a whole.'" In re Phillips, 117 N.J. at

579 (alteration in original) (quoting Henry v. Rahway State Prison, 81 N.J. 571, 580

(1980)).


                                                                              A-0432-18T1
                                          5
                             II. Evidentiary Rulings.

      When a disciplinary matter is reviewed de novo by a court, "[e]ither party may

supplement the record with additional testimony subject to the rules of evidence."

N.J.S.A. 40A:14-150. Plaintiff argues the trial court erred by denying his pre-trial

motion and renewed argument at trial to compel discovery and expand the record to

include evidence of inaccurate certifications submitted by other officers as well as

the PBA attorney's advice. Plaintiff never alleged that the PBA attorney advised

signing a false certification, merely that an overtime request must be denied before

it can be grieved.

      Plaintiff argues the trial judge abused his discretion in finding plaintiff's

request to supplement the record with testimony and documents related to other

officers' overtime requests was irrelevant. Plaintiff claims "the Department had an

accepted, routine practice whereby officers regularly submitted overtime vouchers

and payment requests containing untrue and inaccurate information, without

consequence."    For example, plaintiff notes that Lieutenant Danyo and Chief

Fortunato testified at deposition that officers whose outside detail assignments are

cancelled without proper notice, are allowed to submit overtime vouchers certifying

that they completed the work when in fact they did not.




                                                                           A-0432-18T1
                                         6
      We review a trial court's evidentiary rulings under a deferential standard and

will "uphold [the trial court's] determinations 'absent a showing of an abuse of

discretion.'" State v. Scott, 229 N.J. 469, 479 (2017) (quoting State v. Perry, 225
N.J. 222, 233 (2016)). Under this standard, "[a] reviewing court must not 'substitute

its own judgment for that of the trial court' unless there was a 'clear error in

judgment'—a ruling 'so wide of the mark that a manifest denial of justice resulted.'"

Ibid. (quoting Perry, 225 N.J. at 233).

      "Evidence must be relevant for it to be admissible" and, unless excluded by

the Rules of Evidence, "all relevant evidence is admissible." State v. Schraf, 225
N.J. 547, 568-69 (2016); N.J.R.E. 401-402. "Relevancy consists of probative value

and materiality." State v. Buckley, 216 N.J. 249, 261 (2013). When determining

whether evidence is relevant, "[t]he inquiry is 'whether the thing sought to be

established is more logical with the evidence than without it.'" Ibid. (quoting State

v. Coruzzi, 189 N.J. Super. 273, 302 (App. Div. 1983)); N.J.R.E. 401.

      When denying the admission of deposition transcripts, Judge Minkowitz

stated:

             Plaintiff seeks to establish a practice by the Department
             of paying other officers for outside details when they
             are cancelled by a vendor; however this is not the set of
             circumstances under which [p]laintiff was denied
             overtime. Plaintiff was not requesting overtime pay
             due to an outside detail, but rather based on his

                                                                            A-0432-18T1
                                          7
             understanding that he was not called in for overtime
             when he alleges he was required to be called in.
             Therefore, the payment of overtime vouchers in other
             specific circumstances is not relevant.

      The trial judge did not abuse his discretion in denying both of plaintiff's

requests to expand the record.

                           III. Protected Union Activity.

      Plaintiff argues that in submitting his overtime voucher, he was exercising his

First Amendment right to redress grievances and participate in protected union

activity. As he explained during his interview with Lieutenant Danyo, plaintiff

reiterates in his brief that "he submitted the overtime voucher for the sole purpose of

initiating the grievance process." By informing Chief Fortunato via email that his

"overtime sheet [was] for the call[-]out that [he] was never called for," he claims he

made his intention clear that he was initiating a grievance. Plaintiff argues that the

trial judge's refusal to dismiss the discipline charges against him violates his First

Amendment rights.

      The collective bargaining agreement provides a three-step procedure for filing

a grievance. A grievant must first inform the Chief of Police, either orally or in

writing, of his or her issue within ten days of the event and the Chief must respond

within three days. The grievant need not inform the Chief in any particular manner.

If unsatisfied with the outcome, the grievant may then make a written request to meet

                                                                              A-0432-18T1
                                          8
with the Township Committee or its designee to discuss the issue, requiring a

response within twenty days. The last step allows the grievant to request binding

arbitration.

        "The New Jersey Employer-Employee Relations Act, N.J.S.A. 34:13A-1 to -

21, makes unlawful a discharge or otherwise adverse public employer action against

a worker because of his or her union activity." In re Bridgewater Twp., 95 N.J. 235,

237 (1984). Union activity may include the "fil[ing] [of] an affidavit, petition, or

complaint." N.J.S.A. 34:13A-5.4(a)(4). Plaintiff asserts that because he acted

pursuant to what Officer Chicoris advised was a grievable action, he was engaged in

union activity. The judge correctly determined: "[Plaintiff] was not disciplined for

filing a grievance.      Instead, [p]laintiff's disciplinary action arose from the

circumstances surrounding his filing of a false certification . . . ."

        Plaintiff submitted a false certification as part of an overtime voucher and was

disciplined for doing so.

                              IV. Unfair Labor Practice.

        Plaintiff alleges his Weingarten2 rights were violated because he did not have

a representative at his July 16, 2015 meeting with Chief Fortunato and Lieutenant



2
N.L.R.B. v. J. Weingarten, Inc., 420 U.S. 251, 260 (1975).


                                                                               A-0432-18T1
                                            9
Danyo. He argues that pursuant to the Attorney General's guidelines governing

internal affairs investigations, he should have been told about the context of the

meeting, so he could have exercised his right to representation. New Jersey

Attorney General, Internal Affairs Policy & Procedures 49-50, (Dec. 2019),

https://nj.gov/oag/dcj/agguide/directives/2019- Internal_Affairs_Policy_and_P

rocedures.pdf [hereinafter AG Guidelines].

      In Weingarten, the Supreme Court of the United States held that a union

member is entitled to representation at an interview by management, where the

employee reasonably believes that it will lead to disciplinary action. 420 U.S. at

256-57. N.J.S.A. 34:13A-5.4(a)(1) has been interpreted to provide public employees

the same right, which if violated will constitute an unfair labor practice. Hernandez

v. Overlook Hosp., 149 N.J. 68, 75 (1997). An officer must be advised prior to the

start of questioning when he is the subject of a civil investigation. The right to

representation attaches when he "requests representation and reasonably believes the

interview may result in disciplinary action." AG Guidelines at 50-51; Weingarten,
420 U.S. at 257; In re Univ. of Med. & Dentistry, 144 N.J. 511, 530 (1996).

      When scheduling the July 16, 2015 meeting, Chief Fortunato emailed

plaintiff, "[S]ee me regarding this overtime sheet." Chief Fortunato had already

reported plaintiff's false certification to the MCPO and the department's internal


                                                                            A-0432-18T1
                                        10
affairs unit. During the meeting, however, plaintiff was not asked any questions, but

was informed that the Chief knew that no call-out was made that day.

      Plaintiff was disciplined after his attendance with counsel at the August 14,

2015 interview with Lieutenant Danyo. Plaintiff had been informed about the nature

of the August 14 meeting and his attorney signed the "Weingarten Representative

Acknowledgement."      Even if the first brief July 16 meeting amounted to a

Weingarten violation, the Public Employment Relations Commission has the

"exclusive power" to resolve an unfair labor practice. N.J.S.A. 34:13A-5.4(c).

                                V. Failure of Proof.

      Because this case arises from a departmental disciplinary hearing, guilt must

be assessed by a preponderance of the evidence based on Department policy.

Pursuant to the Department's Internal Affairs Policy: "Administrative [m]isconduct

is defined as a reportable incident where there is a serious violation of department

rules and regulations, policy, procedure, written directive; or, conduct which

adversely reflects upon the employee or the department." Pursuant to its Rules and

Regulations, even in the "absence of a specific rule addressing the act or omission,"

the Department may find misconduct and incapacity.




                                                                            A-0432-18T1
                                        11
      Our Supreme Court recognizes "honesty, integrity, and truthfulness [as]

essential traits for a law enforcement officer." Ruroede, 214 N.J. at 362. The AG

Guidelines also note:

             Honesty is an essential job function for every New
             Jersey law enforcement officer. Officers who are not
             committed to the truth, who cannot convey facts and
             observations in an accurate and impartial manner and
             whose credibility can be impeached in court cannot
             advance the State's interests . . . .

             [AG Guidelines at 62.]

An officer's dishonest behavior, "even if motivated by good intentions," is improper,

and dishonest officers are disciplined accordingly. See Henry, 81 N.J. at 580

(holding that because the officer's false report, even if well-intentioned, could have

"disrupt[ed] and destroy[ed] order and discipline in a prison," a ninety-day

suspension was unreasonably lenient and removal was required).

      Plaintiff argues that the judge erred in finding that defendants proved by a

preponderance of the evidence that he was guilty of misconduct and incapacity

because he lacked any wrongful intent and was forthright in his email that he did not

work the hours in his overtime request. He argues that the judge's findings that he

"knowingly filed a false certification," "lack[ed] candor during the administrative

hearing," and "undermine[d] the public's respect for, and trust and confidence in, the

Department" lacked support. Plaintiff's sworn submission of an overtime voucher

                                                                             A-0432-18T1
                                        12
for hours he did not work is undisputed. The Department's definition of misconduct

does not include the requirement of malicious intent.

      Regarding plaintiff's argument that the judge should not have relied on the

THO's findings, a trial court "must give due deference to the conclusions drawn by

the original tribunal regarding credibility." Ruroede, 214 N.J. at 357 (quoting In re

Phillips, 117 N.J. at 579). Judge Minkowitz recognized that these credibility

determinations were not controlling. He considered the materials reviewed at the

disciplinary hearing anew and agreed with the THO's findings.

                                     VI. Penalty.

      Plaintiff argues that the fifteen-working-day suspension ordered by the trial

court "should be vacated as arbitrary, capricious and unreasonable." Citing to

agency decisions where officers were found guilty of intentionally making false

statements, plaintiff asserts he should have received a lesser penalty, especially since

he does not have a history of discipline.

      Defendants argue that the original thirty-working-day suspension should be

reinstated because a fifteen-working-day suspension is disproportionate to the

severity of the disciplinary charge. They note that because plaintiff "submitted his

statement under oath, which constitutes false swearing" and was found not entirely

candid at the hearing, a more severe penalty is appropriate.


                                                                               A-0432-18T1
                                            13
             Judge Minkowitz found "[p]laintiff's misconduct in this matter

undoubtedly qualifies as 'serious' . . . as [it] arguably could have constituted a crime."

Recognizing that the THO appeared to have "simply divided the proposed

suspension [of ninety-working-days] by three and imposed the [thirty] working-day

penalty as a result," the judge considered the following before imposing a fifteen-

working-day suspension: (1) plaintiff's lack of any disciplinary record; (2) his

admission from the beginning that he did not work the hours; (3) his lack of candor

"as to the motives of employees of the Department"; and (4) that a ninety-working-

day suspension would reduce his salary by roughly one-third. The modified sanction

was not an abuse of discretion.

      Judge Minkowitz's well-reasoned findings were based on substantial, credible

evidence in the record.

      Affirmed.




                                                                                A-0432-18T1
                                          14